Title: To George Washington from Jedediah Huntington, 15 May 1781
From: Huntington, Jedediah
To: Washington, George


                        
                            Dear Sir,
                            Norwich May 15 1781
                        
                        your Favour of the 8th was handed me yesterday. I hope to join the Army next Week—a Gentlemen out of N. York
                            says it is believed there that the English grand Fleet on their Passage to Gibraltar had met the combined Fleet and
                            returned without engaging. I am with the highest Esteem, your Excellencys most obedient servant
                        
                            J. Huntington
                        
                    